Citation Nr: 1622137	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The November 2009 rating decision denied service connection for hepatitis C.  The January 2010 rating decision denied service connection for bilateral hearing loss and tinnitus. 

In April 2013, the Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge.  He did not appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In April 2015, the Board remanded the Veteran's claims for further evidentiary development.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ continued the previous denial in a July 2015 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hepatitis C did not manifest during service or for many years thereafter, and is not related to active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in September 2009 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA), records, as well as VA and private treatment records in furtherance of his claim.  

As indicated above, the claim of service connection for hepatitis C was remanded in April 2015.  The Board instructed that the Veteran be afforded a VA examination to determine the nature and etiology of his claimed hepatitis C.  In July 2015, the Veteran was afforded a VA examination.  For the reasons indicated in the discussion below, the Board finds that the July 2015 VA examination report is adequate, as the medical opinion reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board thus concludes that there has been substantial compliance with the April 2015 remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).


Here, the evidence shows that the Veteran has had a history of hepatitis C since 2007.  See, e.g., VA examination report dated July 2015.  Therefore, the Veteran has thus met the current disability requirement.  See Fagan, 573 F.3d at 1287.  

The Veteran claims that his hepatitis C is due to his military service.  Specifically, he asserts that he developed hepatitis C as a result of an in-service air gun inoculation.  See Veteran's claim dated September 2009.  

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the hepatitis C. FL 04-13.

During the pendency of the appeal, all VA Fast and Training Letters, including those cited above, were rescinded and summaries incorporated into VA's Adjudication Manual, M21-1.  The Adjudication Manual currently contains provisions similar to those in the Fast and Training Letters cited above.  See M21-1, III.iv.4.I.2 (December 16, 2015).

The Veteran's STRs and Reserve STRs, including his April 1966 active duty separation examination report, are negative for complaints, treatment, or diagnosis of any variant of hepatitis.  

Assuming that the Veteran received an air gun inoculation during service, the remaining question is whether the Veteran's hepatitis C is related to service, including his in-service air gun inoculation.

The first clinical notation of hepatitis C appears to be in the medical history of VA treatment records in January 2008, which note that the Veteran's risk factors for hepatitis C are intranasal cocaine use.  See, e.g., VA treatment record dated March 2012.  Notably, multiple VA treatment records note the Veteran's reported intravenous drug and cocaine use.  See, e.g., VA treatment records dated January 2012. 

In July 2015, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file, interviewed him, and opined that hepatitis C is less likely than not related to service, including as due to an in-service air gun inoculation.  The VA examiner reasoned that the Veteran was an intranasal cocaine user for 10 years, beginning in 2005.  Moreover, the examiner stated that intranasal cocaine use is a risk factor for hepatitis C.  The VA examiner noted that the Veteran was first diagnosed with hepatitis C in 2007 on a routine lab test.  The examiner concluded that the rendered opinion was supported by expert literature. 

The above medical opinion indicates that there is no nexus between the Veteran's hepatitis C and his active duty service.  The Board finds that the July 2015 VA opinion is entitled to substantial probative weight, as the examiner accurately reviewed the evidence of record and explained the reason for his conclusion based on the evidence.  The VA examiner's opinion explained that the Veteran's hepatitis C was related to his 10 year history of intranasal cocaine use.  Moreover, the examiner indicated that his negative nexus opinion was based on medical literature.  Therefore, this negative nexus opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.  While the Fast Letter and Adjudication Manual indicate that it is biologically possible that hepatitis C may be transmitted by air gun inoculations, this general evidence is of significantly less probative weight than the specific, reasoned opinion of the July 2015 VA examiner.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

To this end, the Veteran is competent to testify as to his observations, report in-service risk factors (i.e., air gun immunizations), and post-service symptoms that were later diagnosed as hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Veteran is not competent to relate his hepatitis C to the single in-service risk factor of air gun inoculation, because this etiological question relates to internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d 1377 at n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  To the extent that the Veteran is competent to opine on this medical question, the Board finds that the probative value of the opinion of the July 2015 VA examiner, a trained health care professional, who explained his reason for the conclusion that the Veteran's hepatitis C was not related to his military service is greater than the general assertion of the Veteran.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hepatitis C.  The benefit-of-the-doubt doctrine is therefore not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for hepatitis C is denied.

REMAND

The Veteran claims that his bilateral hearing loss and tinnitus are due to acoustic trauma sustained during his military service.  Specifically, he asserts that he was exposed loud jet engines on the flight line during service. 

The Veteran's service personnel records confirm that he worked as a fuel specialist for the United States Air Force and therefore, his exposure to loud noise would be consistent with the circumstances of his service.

In April 2015, the Board remanded the Veteran's claims of bilateral hearing loss and tinnitus to afford him a VA examination to determine the nature and etiology of his claims. 

The Veteran was schedule for a VA examination in July 2015; however, he did not appear for the scheduled examination.  

In April 2016, Veteran, through his representative, indicated that he failed to appear for the examination because he had not received proper notice.  See representative informal hearing presentation dated April 2016.  Furthermore, the Veteran stated that he notified VA of his change of address in September 2011 and December 2015.  Indeed the claims file indicates that the Veteran notified VA of his change of address.  Therefore, it is unclear whether the Veteran received proper notification, and it is also unclear whether the presumption of regularity would apply in this situation.  Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), vacated,716 F.3d 572 (Fed. Cir. 2013).

Affording the Veteran the benefit of the doubt, he should be permitted another opportunity to appear for a VA examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, the claims for entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2014.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran with a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, and copies of all pertinent records must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The VA examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss or tinnitus had its onset during military service or is otherwise related to service, to include as due to in-service noise exposure. 

The VA examiner should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology since service.

The VA examiner must provide a rationale for each opinion given.  The VA examiner is advised that the Veteran is competent to report his symptoms, treatment, and injuries, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


